DETAILED OFFICE ACTION

Applicant's species elections of 300 mg, and plaque psoriasis filed on 28 January 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Currently, claims 1-40 are pending, and claims 1, 2, 7, 9, 10, 12-17, 19-33 and 37-40 are under consideration. Claims 3-6, 8, 11, 18 and 34-36 are withdrawn from further consideration as being drawn to a non-elected invention/species. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 12/19/2019 are acknowledged and have been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application claims benefit of U.S. applications of 15/630,577 filed 06/22/2017; and 13/876,367, which is a national stage entry (371) of PCT/EP11/67522 with the international filing date of 10/7/2011, which claims benefit of U.S. provisional application 61/391,388 filed on 10/8/2010, which is acknowledged.  	 

Specification 
The specification is objected to because the status of U.S. Applications 13/876,367 and 15/630,577, which have been issued as U.S. Patent No. 9,717,791 and 10,583,190, respectively, has not been updated.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 37 is indefinite and confusing for the recitation “wherein the maintenance regimen comprises administering secukinumab to the patient every four weeks if the patient is a responder to treatment with secukinumab or bimonthly if the patient is a partial responder or a non-responder to treatment with secukinumab” because it is unclear what the logic is for treating a partial responder or a non-responder bimonthly (longer interval), whereas a responder is treated every four weeks in the maintenance regimen.  According to the specification, the logic seems that for a partial responder or a non-responder, treatment should be boosted or escalated (page 32, last paragraph, lines 7-10; and page 49, 2nd paragraph, lines 1-3, for example).  
The remaining claim is included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 7, 9, 10, 12-17, 19-33 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,717,791, in view of Di Padova et al. (WO 2006/013107, 2/9/2006, provided by applicants).  
 Claims 1-14 of ‘791 patent are directed to a method of treating psoriasis comprising administering to a patient about 150 mg - about 300 mg of an IL-17 antibody weekly during weeks 0, 1, 2, 3, and 4, and then monthly thereafter, wherein the antibody comprises the VH and VL of SEQ ID NO:8 and 10, respectively; or the CDRs of SEQ ID NO:1-6, respectively (claims 1-3, for example), or is secukinumab (claim 6, for example); wherein the patient has plaque psoriasis such as moderate to severe plaque psoriasis (claims 4, 5 and 11-14, for example).  The VH and VL of SEQ ID NO:8 and 10, and the CDRs of SEQ ID NO:1-6 are 100% identical to SEQ ID NO:8 and 10, and SEQ ID NO:1-6, respectively, recited in the present claims.  In addition, Di Padova teaches a human monoclonal antibody to human IL-17, AIN457 (also known as secukinumab), which amino acid sequences of the six CDRs of SEQ ID NO: 1-6 and VH and VL of SEQ ID NO:8 and 10 are 100% identical to the present SEQ ID NO: 1-6, 8 and 10; and is the same monoclonal antibody AIN457 disclosed in the present specification (page 4, 2nd paragraph; the paragraph bridging pages 5-6); and pharmaceutical compositions of the antibody, wherein a composition is preferably provided in lyophilized form, and for immediate administration it is dissolved in a suitable aqueous carrier, for example sterile water for injection or sterile buffered physiological saline (page 26, 3rd paragraph, lines 1-4).  Therefore, it would have been obvious to the person of ordinary skill in the art to treat psoriasis including moderate to severe plaque psoriasis with the IL-17 antibody or secukinumab of the ‘791 patent, or its pharmaceutical composition.  Although the regimens of the present claims are slightly different from claims 1-14 of the patent: “and then bimonthly” (present claims 1 and 39, for example) vs “monthly” or “every four weeks” in the claims of .

Claims 1, 2, 7, 9, 10, 12-17, 19-33 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-33 of U.S. Patent No. 10,583,190, in view of Di Padova et al. (WO 2006/013107, 2/9/2006, provided by applicants), for the similar reasons above.  

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/10/22